UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4735


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY WEAVER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:03-cr-00394-JRS-22)


Submitted:   August 12, 2010                  Decided:   August 20, 2010


Before WILKINSON and     DUNCAN,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edwin F. Brooks, Richmond, Virginia, for Appellant.       Neil H.
MacBride, United States Attorney, Roderick C. Young, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry Weaver pled guilty in December 2003 to one count

of conspiracy to possess with the intent to distribute and to

distribute fifty grams or more of cocaine base, in violation of

21    U.S.C.    § 846    (2006).      He       was   sentenced        to    135   months’

imprisonment,         followed   by    a       five-year       term    of     supervised

release.        The prison term was subsequently reduced to sixty-

seven months’ imprisonment as a result of Weaver’s substantial

assistance to the Government, see Fed. R. Crim. P. 35(b), and

then to time served as a result of a retroactive amendment to

the Sentencing Guidelines, see 18 U.S.C. § 3582(c)(2) (2006).

               Weaver began serving his term of supervised release in

July 2008.       Between March and May 2009, however, Weaver violated

the conditions of his supervised release by failing to submit to

urinalysis testing on eight occasions and pleading guilty to

misdemeanor assault in state court.                   Weaver admitted to these

violations       at    the   revocation        hearing.        The    district        court

revoked Weaver’s supervised release and sentenced him to thirty-

six   months’     imprisonment,       followed       by    a   three-year         term   of

supervised release.          Weaver appeals, arguing that the thirty-six

month    prison       sentence   is   plainly        unreasonable           because      the

district court failed to consider applicable 18 U.S.C. § 3553(a)

(2006) factors and relied on improper considerations in imposing

the sentence.

                                           2
               A   district      court      has    broad     discretion           to    impose    a

sentence upon revoking a defendant’s supervised release.                                    United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                   We will

affirm    if       the   sentence      is     within       the   applicable            statutory

maximum and is not “plainly unreasonable.”                                United States v.

Crudup,    461       F.3d      433,   437,        439-40     (4th      Cir.        2006).        In

determining          whether      a        revocation        sentence             is    “plainly

unreasonable,”            we      first            assess        the         sentence           for

unreasonableness,           “follow[ing]           generally        the      procedural         and

substantive        considerations          that     we    employ       in    our       review    of

original sentences.”            Id. at 438.

               A     supervised            release        revocation              sentence       is

procedurally        reasonable        if    the    district      court       considered         the

U.S. Sentencing Guidelines Manual Chapter 7 policy statements

and the 18 U.S.C. § 3553(a) factors that it is permitted to

consider    in      a    supervised        release       revocation         case.         See    18

U.S.C.A. § 3583(e)(3) (West Supp. 2010); Crudup, 461 F.3d at

440.      Although       the    court       need    not     explain         the    reasons      for

imposing a revocation sentence in as much detail as when it

imposes an original sentence, it “still must provide a statement

of reasons for the sentence imposed.”                       Thompson, 595 F.3d at 547

(internal quotation marks omitted).                         A revocation sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

                                               3
imposed, up to the statutory maximum.                          Crudup, 461 F.3d at 440.

Only     if    a    sentence        is    found       procedurally      or     substantively

unreasonable         will      we    “then    decide       whether      the     sentence    is

plainly unreasonable.”              Id. at 439 (emphasis omitted).

               After     review      of    the        record,    we    conclude      that   the

thirty-six month prison sentence, although above the advisory

policy statement range of five to eleven months’ imprisonment,

is not unreasonable.                It is undisputed that the sentence falls

within     the      applicable       statutory          maximum.        See     18     U.S.C.A.

§ 3583(e)(3).           The district court considered the advisory policy

statement range and the argument of Weaver’s counsel.                                    It is

apparent that the court considered relevant § 3553(a) factors,

addressing         on    the     record      the       nature    and    circumstances       of

Weaver’s violative behavior and the need for the sentence to

protect the public from further crimes by Weaver.                              See 18 U.S.C.

§ 3553(a)(1), (2)(C).                The court’s comments also indicate that

it imposed a sentence above the policy statement range as a

result    of       Weaver’s      breach      of       trust,    despite      prior     lenient

treatment.         See USSG Ch. 7, Pt. A, introductory cmt. 3(b) (“[A]t

revocation the [district] court should sanction primarily the

defendant’s breach of trust.”).                        We conclude that the district

court     adequately           explained      its       rationale      for     imposing     the

thirty-six         month        prison       sentence       and       relied      on     proper

considerations in doing so.                  Based on the broad discretion that

                                                  4
a district court has to revoke a term of supervised release and

impose a prison term up to and including the statutory maximum,

Weaver’s sentence is not unreasonable.               Therefore, we conclude

that Weaver’s sentence is not plainly unreasonable.                    See Crudup,

461 F.3d at 438-39.

            Accordingly,     we   affirm      the   district     court’s     order

revoking Weaver’s supervised release and imposing a thirty-six

month    prison   sentence    and   a       three-year    term   of     supervised

release.    We dispense with oral argument because the facts and

legal    contentions   are   adequately        presented    in   the     materials

before   the   court   and   argument       would   not    aid   the    decisional

process.

                                                                          AFFIRMED




                                        5